Citation Nr: 0632290	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  06-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of L4-L5 and L5-S1 laminectomy, claimed to have 
resulted from surgery at a Department of Veterans Affairs 
(VA) medical facility in May 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
VA Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to the benefit currently sought on appeal.

FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
competent medical evidence of record demonstrates that the 
veteran sustained deep vein thrombosis and recurrent disc 
herniation as the result of VA medical treatment in May 1987. 

2.  The deep vein thrombosis and recurrent disc herniation 
that the veteran experienced following surgery at a VA 
Medical Center in May 1987 did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA, nor as the 
result of an event that was not reasonably foreseeable.   

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for deep vein thrombosis and recurrent disc 
herniation have not been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2005); 38 C.F.R. 3.358 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claim for compensation under 38 U.S.C.A. 
§ 1151; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence in support of his claim that he wished VA to 
retrieve for him.  Thus, the veteran was able to participate 
effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records referable to the 
veteran's May 1987 surgery have been secured.  An expert 
medical opinion has been sought in conjunction with this 
claim.

Entitlement to Compensation under 38 U.S.C.A. § 1151

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in November 2003.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  
Additionally, it must be shown that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005).  A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  

In this case, the record reveals that the veteran underwent 
lumbar laminectomy at a VA medical center and was 
hospitalized from May 10 to May 18, 1987.  He was readmitted 
to the hospital for suspected deep vein thrombosis (DVT) and 
stayed from May 30 to June 4, 1987.

In June 1989, the veteran underwent private exploratory 
surgery, after experiencing recurrent disc herniation.  
Scarring was removed from the previous surgical site, with 
subsequent relief to the veteran.  The neurosurgeon who 
conducted the surgery implied in correspondence in October 
2004 that the veteran's May 1987 surgery prevented him from 
being able to walk due to leg pain, which was not corrected 
until his 1989 surgery.  A VA nurse practitioner reviewed the 
record in February 2005 and opined that had the veteran not 
had the original surgery by VA, he would not have as many 
difficulties with his lower back as he has currently.  

Alternatively, in April 2005, a VA neurosurgeon reviewed the 
file and stated that he was unable to render an opinion on 
whether the veteran had additional disability, because the 
veteran's signed consent form had not been located and he, 
therefore, did not know of which complications the veteran 
had been warned.  A different VA Staff Neurologist at an 
unrelated VA hospital conducted a complete review of the file 
in September 2006.  He noted that within 30 days of the 
veteran's first surgery he was treated for DVT; however, it 
was difficult to establish whether it had been present before 
the surgery but asymptomatic, whether it was a consequence of 
pre-operative immobilization, or whether it developed post-
operatively.  

A veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence on a particular issue.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  In this case, there is positive evidence 
that DVT and recurrent herniation were the results of the 
veteran's first surgery.  There is also an opinion finding 
the evidence inconclusive on this point.  Giving the benefit 
of the doubt to the veteran, and for the sake of this 
decision only, the Board finds that the evidence demonstrates 
that the veteran sustained deep vein thrombosis and recurrent 
disc herniation as the result of VA medical treatment in May 
1987.  

The question, therefore, remains whether the proximate cause 
of DVT and recurrent disc herniation was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the surgical treatment, or whether it was due to 
an event not reasonably foreseeable. 

The sole competent medical opinion of record that discusses 
these particular issues is the aforementioned September 2006 
expert medical opinion.  After a thorough account of the 
veteran's detailed medical history, including and since the 
1987 surgery, the expert summarized that the veteran had 
surgery in May 1987, weeks after which he was diagnosed with 
DVT.  He then experienced recurrent disc herniation, which 
led to the second exploratory surgery in June 1989.  

The expert explained that while it was unclear from the 
record whether the veteran was specifically notified of the 
possibility of DVT post-laminectomy, DVT is a common risk to 
any patient with perioperative immobilization.  Also, DVT can 
occur spontaneously or in conjunction with any type of 
surgical procedure that requires immobilization.  In other 
words, he found DVT to be a foreseeable consequence of the 
veteran's back surgery.  

The expert also indicated that recurrent disc herniation is a 
typical risk associated with discectomies.  Citing applicable 
medical research, he concluded that the veteran's DVT did not 
cause additional disability in the form of recurrent disc 
herniation.  His vein structure and the direction of blood 
flow in the affected veins made this impossible.

In his final summarization, the reviewing expert stated that 
DVT is a random event after surgical intervention that is not 
strictly tied to a certain procedure or certain surgeon.  
Given the location of this veteran's DVT, a connection to his 
subsequent back pain could be clearly denied.  He concluded 
that there was no physiologic connection between the 
veteran's DVT, which was a reasonably foreseeable consequence 
of his original surgery, and his further back pain which 
resulted in the second surgery.

The Board finds that this opinion is competent, given that it 
is offered by an expert in the field of neurology.  The 
opinion is credible, as it is based upon a complete review of 
the veteran's particular surgical history and is adequately 
supported by medical principles.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-89 (2000).  Absent credible evidence to 
the contrary, the Board is not in a position to question this 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The competent medical evidence demonstrates that the veteran 
sustained deep vein thrombosis and recurrent disc herniation 
as the result of VA medical treatment in May 1987, but that 
these conditions were not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA.  Nor were 
these residuals the result of an event that was not 
reasonably foreseeable.   


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
status post operative L4-L5 and L5-S1 laminectomy, claimed to 
have resulted from surgery at a Department of Veterans 
Affairs (VA) medical facility in May 1987, is denied.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


